DETAILED ACTION
1. 	In view of the appeal brief filed on October 20, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/            Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                            


Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonk et al
273) in view of Roof et al (U.S. Patent Application Publication No. 2015/0354732 A1) and Nishio et al (U.S. Patent Application Publication No. 2009/0233089 A1) and Gotcher et al (U.S. Patent No. 4,353,961) as evidenced by Made-in-china.com.
With regard to Claims 1 — 2, Bonk et al disclose that it is well — known in the art to coat the interior surface of a heat — shrinkable sleeve, therefore a tube, with a heat —
activatable adhesive such as a hot melt adhesive (column 1, lines 33 — 50). Bonk et al do not
disclose that it is known in the art to provide for a heat — shrinkable tube that is an outer layer comprising the cross — linked product of the claimed invention or an inner layer that is a heat —
activatable adhesive that is the claimed hot melt adhesive.
Roof et al teach a heat – shrinkable tube (tubing; paragraph 0007) having a melting point of less than 230 degrees Celsius and comprising ethylene – tetrafluoroethylene copolymer (paragraph 0011) for application to an underlying material (paragraph 0064) for the purpose of providing good optical properties (paragraph 0049).
It therefore would have been obvious for one of ordinary skill in the art to provide for the heat – shrinkable tube taught by Roof et al as the heat – shrinkable sleeve disclosed by Bonk et al, in order to obtain good optical properties, as taught by Roof et al. Because a melting point of  less than 230 degrees Celsius and ethylene – tetrafluoroethylene copolymer are taught by Roof et al, it also would have been obvious for one of ordinary skill in the art to provide for an ethylene – tetrafluoroethylene copolymer that is Fluon LM730AP, as disclosed by Made-in-china.com as a known thermoplastic used in plastic forming (notably the same composition cited in paragraph 0057 of the instant specification). The claimed thermal shrinkage temperature of 250 degrees Celsius or more and 280 degrees Celsius or less would therefore be obtained. Made-in-china.com provides evidence that Fluon LM730AP would have been known to, and available to, one of ordinary skill in the art as early as 1998.

adhesive for a fluorine resin (paragraph 0044) that is ethylene — tetrafluoroethylene
copolymer (paragraph 0106) for the purpose of providing desirable adhesive strength (paragraph 0099).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
Neoflon EFEP, as stated in paragraph 0057 of the instant specification, as the hot melt adhesive of Bonk et al, in order to provide desirable adhesive strength as taught by Nishio et al. The claimed shear viscosity and shear rate would therefore be obtained. An inner layer would therefore be disclosed that is in contact with the inner circumferential surface of the outer layer.
Gotcher et al teach the cross — linking (column 1, lines 55 — 65) of ethylene —
tetrafluoroethylene copolymer (column 2, lines 63 — 66) for the purpose of improving
mechanical properties (column 1, lines 55 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for
crosslinking of the ethylene — tetrafluoroethylene copolymer of Roof et al in order to obtain improved mechanical properties as taught by Gotcher et al. A crosslinking aid is taught that is triallyl isocyanurate in the amount of 0.5 to 30% by weight (agent; column 3, lines 24 — 37). Although the disclosed ranges of melting temperature and amount of crosslinking aid are not identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claims 3 — 5, the claimed melting temperature would therefore be
obtained.
With regard to Claim 6, a method is therefore disclosed that is covering an object to be

it would have been obvious for one of ordinary skill in the art to heat at the claimed temperature,
as the claimed thermal shrinkage temperature of 250 degrees Celsius or more and 280 degrees Celsius or less would therefore be obtained.
With regard to Claim 7, because it would have been obvious for one of ordinary skill in
the art to provide for the claimed adhesive, it would have been obvious for one of ordinary
skill in the art to provide for an adhesive that is melt extrudable, and Gotcher et al teach
melt extrudability (column 7, lines 10 — 40 of Gotcher et al). It therefore would have been
obvious for one of ordinary skill in the art to provide for a method comprising melt extruding in
a tube shape to form the outer layer and cross — linking the outer layer and subsequently
expanding the outer layer to impart a heat — shrinkable property so as to shrink at the claimed
temperature, melt — extruding the adhesive in a tube shape to form an inner layer, covering an
object to be covered with the inner layer and covering the inner layer with the outer layer.
With regard to Claim 8, ionizing radiation is taught by Gotcher et al (column 12, lines 21
— 33).
With regard to Claim 9, the claimed radiation dose is taught by Gotcher et al (column 2,
lines 36 — 43).

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. Those arguments in the Appeal Brief that may still apply to the new grounds of rejection above are addressed below.

Applicant also argues, on page 10, that the claimed shear viscosity is not taught by Nishio et al. This is not persuasive because Neoflon EFEP, which is taught by Nishio et al, is the  adhesive that is disclosed in the instant specification.
Applicant also argues on page 10 that the statement in the previous Action that the method of Claim 7 would have been obvious to one of ordinary skill in the art is conclusory. This is not persuasive because the claimed tube would have been obvious to one of ordinary skill in the art, from the combination of references, and also the covering of an object, because a substrate is disclosed by Bonk et al. Also, as stated in the office action, melt extrudability and crosslinkability of the ethylene – tetrafluoroethylene copolymer  are taught by Gotcher et al, melt extrudability of the adhesive is taught by Nishio et al, and expansion of the tube is disclosed by Bonk et al because a tube that is heat shrinkable is disclosed. The steps of melt extruding the ethylene – tetrafluoroethylene copolymer  into a tube, then melt extruding the adhesive into a tube, then crosslinking the ethylene – tetrafluoroethylene copolymer tube, then expanding the tube so that  the tube is shrinkable, then covering an object with the adhesive tube, then covering the adhesive tube with the shrinkable tube, then heat shrinking the shrinkable tube, are therefore disclosed by the combination of references, and the order of steps, or an alternative order, would have been obvious to one of ordinary skill in the art.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782